DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 53 has been submitted twice. The second claim 53 has been renumbered 55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Allowable Subject Matter
Claims 18, 22, 24, 26 – 29, 34 – 41, 44 – 45, 48 – 49, 51 – 55 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 18, the combination as claimed including a bowl formed from sheet material, where the bowl includes a base wall and at least one side wall extending from the base wall, wherein the bowl includes a cylindrical first locating wall, and wherein the bowl at least partially defines the interior surface, and a cup, where the cup includes a strainer plate defining one or more apertures therein, wherein the cup includes a cylindrical second locating wall, wherein the cup at least partially defines the interior surface, and wherein the cup is mechanically coupled to the bowl by a press-fit connection where the first locating wall directly contacts the second locating wall, and where the interference between the first locating wall and the second locating wall forms a water-tight connection therebetween without the use of a gasket was neither found alone nor rendered obvious by the most relevant prior art of record.
Regarding claim 22, the combination as claimed including a vessel volume having an interior surface; a bowl, where the bowl includes a base wall and at least one side wall extending from the base wall, wherein the bowl at least partially defines the interior surface; a cup, where the cup includes a strainer plate defining one or more apertures and at least one side wall, wherein the cup at least partially defines the interior surface; a first piece of sheet material forming the base wall of the bowl, and the at least one side wall of the bowl; and a second piece of sheet material forming the strainer plate, and wherein the second piece of sheet material is mechanically coupled to the first piece of sheet material by a press- fit connection, where an adhesive is used with the press-fit to secure the first piece of sheet material relative to the second piece of sheet material, and where the interference fit between the first piece of sheet material and the second piece of sheet material forms a water-tight connection therebetween was neither found alone nor rendered obvious by the most relevant prior art of record. 
Regarding claim 41, the combination as claimed including a vessel volume having an interior surface; a bowl, where the bowl includes a base wall and at least one side wall extending from the base wall, wherein the bowl at least partially defines the interior surface; a cup, where the cup includes a strainer plate defining one or more apertures, wherein the cup at least partially defines the interior surface, and wherein the cup defines an axis; a first piece of sheet material at least partially forming the bowl, wherein the first piece of material forms a locating wall that is parallel to the axis and cylindrical in shape; and a second piece of sheet material at least partially forming the cup, and wherein the second piece of sheet material is mechanically coupled to the first piece of sheet material such that the locating wall of the first piece of sheet material directly contacts the second piece of sheet material to form a press-fit connection, and wherein the interference between the locating wall of the first piece of sheet material and the second piece of sheet material produces a water-tight connection therebetween was neither found alone nor rendered obvious by the most relevant prior art of record.
See Applicant’s remarks filed 08/22/22, pg. 7 – 8 in their entirety for a discussion of the cited prior art and their differences over the claimed inventions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754